USCA4 Appeal: 21-6776      Doc: 32         Filed: 08/29/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6776


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES THOMAS BRICE, a/k/a Boo,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:07-cr-00261-SAG-2)


        Submitted: July 19, 2022                                          Decided: August 29, 2022


        Before DIAZ, THACKER, and HARRIS, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        ON BRIEF: James Wyda, Federal Public Defender, Shari Silver Derrow, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
        Maryland, for Appellant. Jonathan F. Lenzner, Acting United States Attorney, Shabnam
        Aryana, Special Assistant United States Attorney, David I. Salem, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6776        Doc: 32        Filed: 08/29/2022    Pg: 2 of 5




        PER CURIAM:

               James Thomas Brice appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

        of 2018 (the “Act”), Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. For the

        reasons discussed below, we vacate the district court’s order and remand this matter for

        further consideration in light of the Supreme Court’s ruling in Concepcion v. United States,

        142 S. Ct. 2389 (2022). 1

               Upon a defendant’s motion, a district court may reduce a term of imprisonment if

        the defendant has exhausted his administrative remedies and “extraordinary and

        compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). When

        deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A)(i), a district court

        generally proceeds in three steps. See United States v. High, 997 F.3d 181, 185-86 (4th

        Cir. 2021). First, the court determines whether “extraordinary and compelling reasons”

        exist to support a sentence reduction. Id. at 185 (quoting § 3582(c)(1)(A)(i)). Second, the

        court considers whether “a [sentence] reduction is consistent with applicable policy

        statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Because

        there is “now no ‘applicable’ policy statement governing compassionate-release motions

        filed by defendants under the recently amended § 3582(c)(1)(A), . . . district courts are

        empowered to consider any extraordinary and compelling reason for release that a

        defendant might raise.” United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)


               1
                   We held this appeal in abeyance for Concepcion.

                                                     2
USCA4 Appeal: 21-6776      Doc: 32         Filed: 08/29/2022      Pg: 3 of 5




        (cleaned up). Finally, even if the court finds extraordinary and compelling reasons to

        support relief, it retains the discretion to deny a defendant’s motion after balancing the

        applicable 18 U.S.C. § 3553(a) factors. High, 997 F.3d at 186.

               We review for abuse of discretion a district court’s ruling on a motion for

        compassionate release. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Jenkins, 22 F.4th 162, 167 (4th Cir. 2021) (internal quotation marks

        omitted).

               In his motion for compassionate release, Brice maintained that his 262-month

        sentence, which was imposed in January 2009, should be reduced to time served because

        three underlying considerations, taken together, satisfied the “extraordinary and

        compelling reasons” standard. These factors were: (1) Brice’s age (then 52) and identified

        medical conditions, coupled with the high rate of infection in his place of incarceration and

        his prior COVID-19 infection; (2) changes in federal sentencing law meant that Brice no

        longer qualified as a career offender because he was not convicted of a “controlled

        substance offense” 2 and his sentencing range under the now-operative Sentencing



               2
                This argument relied on our ruling in United States v. Norman, 935 F.3d 232, 237-
        39 (4th Cir. 2019) (holding that a drug conspiracy offense under 21 U.S.C. § 846 is not
        categorically a “controlled substance offense” for purposes of U.S. Sentencing Guidelines
        Manual § 4B1.2(b)).

                                                     3
USCA4 Appeal: 21-6776      Doc: 32         Filed: 08/29/2022      Pg: 4 of 5




        Guidelines would be lower; and (3) an unwarranted disparity between Brice’s sentence and

        the sentences imposed on others in the underlying narcotics conspiracy.

               In deciding this motion in relevant part, 3 the district court acknowledged its

        authority under McCoy to consider any of the “extraordinary and compelling” reasons

        advanced by Brice. The court further acknowledged that, “if Brice were to be sentenced

        today after Norman and certain intervening changes to the sentencing guidelines, his

        advisory guideline range would likely be meaningfully lower.” J.A. 93. 4 The court

        observed, though, that the Act “did not expressly change the law in any way that would

        modify Brice’s sentence, and it did not suggest or require the recalculation of existing

        sentences. Neither Norman nor the changes to the sentencing guidelines are retroactively

        applied on collateral review.” Id.. The court thus declined to find that the identified “non-

        retroactive changes to sentencing case law or revisions to the sentencing guidelines”

        satisfied the “extraordinary and compelling reasons” standard. Id. at 94.

               Brice challenges this ruling on appeal and, in light of the Supreme Court’s decision

        in Concepcion, we question the district court’s reliance on the nonretroactivity of Norman

        and the relevant Guidelines changes to conclude that the advanced postsentencing legal

        developments could not satisfy the “extraordinary and compelling reasons” standard. In




               3
                 Because Brice’s brief on appeal challenges the district court’s rationale as related
        only to the second advanced ground, we do not discuss the court’s reasoning as to the first
        and third bases for the compassionate release motion.
               4
                 Citations to the “J.A.” refer to the two-volume joint appendix submitted by the
        parties. (See ECF Nos. 14, 15).

                                                     4
USCA4 Appeal: 21-6776      Doc: 32         Filed: 08/29/2022      Pg: 5 of 5




        Concepcion, the Supreme Court considered whether, in the context of a motion for sentence

        reduction under § 404(b) of the Act, a district court may consider intervening legal and

        factual developments in determining whether a reduction is appropriate. The Court ruled

        that district courts may do so and that, “[b]ecause district courts are always obligated to

        consider nonfrivolous arguments presented by the parties, the First Step Act requires

        district courts to consider intervening changes when parties raise them.” Concepcion, 142

        S. Ct. at 2396. The Court further recognized, though, that the Act “does not compel courts

        to exercise their discretion to reduce any sentence based on those arguments.” Id. With

        regard to the nonretroactivity of the relied-upon changes in the law, the Supreme Court

        explained that “[n]othing express or implicit in the First Step Act” prohibits or restricts a

        district court from “consider[ing] nonretroactive Guidelines amendments to help inform

        whether to reduce sentences at all, and if so, by how much.” Id. at 2403.

               This latter aspect of Concepcion undermines the district court’s reasoning for

        rejecting the second prong of Brice’s motion for compassionate release. Thus, although

        Concepcion arises in an admittedly different posture because it involved a motion pursuant

        to § 404(b) of the Act, we vacate the district court’s order and remand this case to the

        district court for further consideration in light of Concepcion. We express no opinion as

        to the merits of the claim as remanded. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before the court and

        argument would not aid the decisional process.

                                                                    VACATED AND REMANDED



                                                     5